Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a system to teach mathematics using virtual musical instruments displayed on a client computing device comprising: 
a server; 
a database stored on the server; 
an application stored on the server; 
a plurality of songs stored on the server; 
a plurality of mathematical equations stored in the database, each mathematical equation comprising a composite of musical notes and mathematical operators; and 
a plurality of answers to the plurality of mathematical equations stored in the database, wherein the musical notes of a song correlate to answers to the mathematical equations in the database.
Fransblau (U. S. Patent 9,082,311) teaches a computer aided system for teaching reading, which combines a musical application for the teaching reading. 
There are many server based systems for teaching, where queries and answers are communicated with a client computing device to aid the learning of a student. 
However, claim 1 regards reasonably an algorithm for a learning system to teach mathematics that communicates equations from an database, each mathematical equation comprising a composite of musical notes and mathematical operators, and wherein the musical notes of a song correlate to answers to the mathematical equations in the database. Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a system to teach mathematics using virtual musical instruments displayed on a client computing device comprising: 
a database; 
an application; 
a plurality of mathematical equations stored in the database, each mathematical equation comprising a composite of musical notes and mathematical operators; and 
a plurality of answers to the plurality of mathematical equations stored in the database, wherein the musical notes of a song correlate to answers to the mathematical equations in the database; 
wherein the application is configured to present a mathematical equation on the client computing device in response to a user selecting a song, and to display a correct indicator in response to the user solving the mathematical equation correctly when the user plays a musical note on the virtual musical instrument corresponding to the numerical answer that correlates to the song.
Claim 11 closely relates to claim 1.  Claim 11 cites similar details to claim 1, but further distinguishing details. The references and rationale applied to claim 1 also apply to claim 11. Claim 11 is considered non-obvious with respect to the closest related prior art. 
Claims 12-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 17 is allowable for A method to teach mathematics using virtual musical instruments displayed on a client computing device comprising: 
generating an account for users to access an application on the client computing device; 
providing access to the application using the client computing device; verifying the account to permit access to the application; 
receiving a selection for a song to use for the mathematics lesson; 
displaying an equation comprising a composite of musical notes and mathematical operators; 
receiving user input from a virtual musical instrument displayed on the client computing device and that corresponds to the numerical answer to the equation, wherein the user input comprises playing a musical note selected on the virtual musical instrument by the user; 
displaying the next equation comprising a composite of musical notes and mathematical operators where the numerical answer is the next musical note of the song; and 
repeating displaying the next equation until at least a portion of the song is played on the virtual musical instrument.
Claim 17 is reasonably the method of operating the system of operating the invention of claim 1 or claim 11. Claim 11 is considered to be non-obvious with respect to the closest related prior art. 
Claims 18-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 28, 2022